Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“distributor unit is configured to…” and “at least one pump head configured to…” in claim 1; 
“a conduit system is configured to…” in claim 2; 
“at least one valve that is configured to…” in claim 4; 
“at least one sensor configured to…” in claim 5; 
“the distributor plate is configured to…” in claim 8 and 11; 
“the distributor unit is configured to…” in claim 11;
“at least one pump head configured to…” in claim 11;
 “the at least one active control element is configured to” in claim 12;
“at least one valve that is configured to…” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4, 6, 8, 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 5599447 (hereinafter referred as “Pearl”), in view of US 2009/0294709 (hereinafter referred as “Stretch”).
Regarding claims 1, 2, 4, 11 and 13-15, Pearl teaches a filter system (fig. 3), said filter system comprising: - at least one filter unit (22); and - at least one distributor plate (combination of 2 and 26), against which the at least one filter unit rests and which comprises a distributor unit (a plurality of conduits forming fluid distribution pathways), which is arranged within the distributor plate and is fluidically connected to the at least one filter unit; wherein the distributor unit is configured to guide the fluid to be filtered to the at least one filter unit and/or to receive and discharge the filtered fluid from the at least one filter unit (refer conduit network shown in fig. 3), and wherein the fluid connection between the at least one filter unit and the distributor plate is tubeless (refer fig. 3).
Pearl does not teach that the distributor unit comprises at least one active control element, wherein the at least one active control unit is integrated in the distributer plate and comprises at least one pump head, and one or more valves.
Stretch teaches a distribution manifold for controlling distribution of fluid to multiple hydraulic loads having variable flow and pressure requirements, the manifold comprising a plurality of valves and pump integrated thereto (refer fig. 1A, 26, 27, 32; paragraphs [0054], [0056], [0118], [0124], [0157]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include active control element having pump and valve(s) integrated with the distributor plate of Pearl as taught by Stretch to provide fluid flow control through the manifold.
The limitation “for biopharmaceutical process” is an intended use of the filter system and does not impart additional structure. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 6, Pearl further teaches that the system comprises end plates (19) connected to the distributor plate with at least one retaining element (24), wherein the filter unit is arranged between the distributor plate and the end plate and is held on the distributor plate by the end plate (Refer fig. 3).
Regarding claim 8, the limitation “wherein the at least one filter unit and/or the distributor plate is configured to be sterilized by gamma irradiation, gassing and/or autoclaving” is reciting a functional language and manner of operating the device without imparting additional structure to the filter unit or distributor plate. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 9, Pearl teaches providing two filter units, wherein one filter unit is provided on one side of the distribution plate and the other filter unit is provided on another side of the distribution plate (Refer fig. 3).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pearl, in view of Stretch as applied to claim 1 above, and further in view of US 2004/0188331 (hereinafter referred as “Moscaritolo”).
Regarding claim 5, modified Pearl discloses limitations of claim 1 as set forth above. Modified Pearl does not disclose that the distributor unit comprises at least one sensor.
Moscaritolo teaches a filter system (fig. 1B) comprising a fluid distributor (3) having a plurality of sensors (5a, 5b) to measure flow and fluid characteristics (refer paragraphs [0015]-[0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distributor unit of modified Pearl to include at least one sensor as taught by Moscaritolo to measure flow and fluid characteristics.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pearl, in view of Stretch as applied to claim 1 above, and further in view of US 2016/0059159 (hereinafter referred as “Steen”).
Regarding claim 7, modified Pearl discloses limitations of claim 1 as set forth above. Modified Pearl does not disclose whether the distributor plate is made of plastic. However, plastic is well known material in making of filtration systems having a plurality of plates. Steen discloses a filter system and discloses that components are typically made from plastic [0081]. Use of known material would have been an obvious matter of choice to one of ordinary skill in the art. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pearl, in view of Stretch as applied to claim 1 above, and further in view of US 2007/0056894 (hereinafter referred as “Connors, Jr.).
Regarding claim 10, modified Pearl discloses limitations of claim 1 as set forth above. Modified Pearl does not disclose whether the filter unit(s) and the distributor plates are adhesively bonded to one another or are injection molded from one piece. However, use of adhesive to join filter plates is known in the art and disclosed by Connors, Jr. (refer abstract, paragraphs [0020], [0032], [0034], [0039], [0040]). Applying a known technique to a known device to yield predictable results is identified as a rational to support conclusion of obviousness in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). In this instance use of adhesive to bond parts of a filter system is a known technique that yields predictable results of joining parts of a filter system.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by US 6068770 (hereinafter referred as “Niermeyer”); Claims 1-2, 4, 5, 6, 8, 9, 11 under 35 U.S.C. 103 as being unpatentable over US 5599447 (hereinafter referred as “Pearl”), in view of WO 2012/105835 (hereinafter referred as “Van Rhee”), and Claim 3 under 35 U.S.C. 103 as being unpatentable over Pearl, in view of Van Rhee, and further in view of Niermeyer have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777